USDC IN/ND case 3:20-cv-00246-RLM-MGG document 8 filed 12/22/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 PHILLIP L. MILES,

             Plaintiff,

                      v.                   CAUSE NO. 3:20-CV-246-RLM-MGG

 JULIE ANTON,

             Defendant.

                                OPINION AND ORDER

      Philip L. Miles, a prisoner at Indiana State Prison without a lawyer, filed a

complaint under 42 U.S.C. § 1983, alleging violations of the First Amendment’s

Free Exercise Clause. The court must review the merits of a prisoner complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A. A filing by an unrepresented party

“is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).

      Mr. Miles alleges that he is a practicing Muslim, and an important part of

his faith is attending Friday Jumuah religious services. He told Officer Austin

Nunn this when Officer Nunn hired him to work in the commissary department.

But when Mr. Miles went to leave work one Friday for Jumuah, his immediate

supervisor, Julie Anton, made him choose between keeping his job and attending
USDC IN/ND case 3:20-cv-00246-RLM-MGG document 8 filed 12/22/20 page 2 of 4


Jumuah. He chose to attend services and lost his job. Ms. Anton justified the

termination by a bad work evaluation and a report of theft, both of which were

found unsubstantiated. Mr. Miles contends that Officer Nunn confirmed Ms.

Anton made up the bad work report and theft charge to cover up firing him for

attending Jumuah. Mr. Miles sues Ms. Anton for placing a substantial burden

on his practice of religion and for retaliating against him for attending religious

services.

       “The Free Exercise Clause prohibits the state from imposing a substantial

burden on a central religious belief or practice.” Kaufman v. Pugh, 733 F.3d 692,

696 (7th Cir. 2013) (internal quotation marks and citations omitted). “A

substantial burden puts substantial pressure on an adherent to modify his

behavior and to violate his beliefs.” Ortiz v. Downey, 561 F.3d 664, 669 (7th Cir.

2009) (citation and internal quotation marks omitted). A prison practice that

imposes a substantial burden on the free exercise of religion “may be justified if

it is reasonably related to legitimate penological interests.” Kaufman v. Pugh,

733 F.3d at 696 (internal quotation marks and citation omitted). Mr. Miles

contends that attending Jumuah is a central tenant of the Islamic faith and that

being forced to work during Jumuah substantially burdened his ability to

practice Islam. He further alleges that Ms. Anton had no legitimate reason to

prevent him from attending services. Giving him the inferences to which he is

entitled at this stage, Mr. Miles asserts a plausible claim under the Free Exercise

Clause for money damages against Ms. Anton for forcing him to choose between

working and attending Jumuah.



                                        2
USDC IN/ND case 3:20-cv-00246-RLM-MGG document 8 filed 12/22/20 page 3 of 4


      Mr. Miles has also plausibly alleged a First Amendment retaliation claim.

To establish such a claim, he must allege “(1) he engaged in activity protected by

the First Amendment; (2) he suffered a deprivation that would likely deter First

Amendment activity in the future; and (3) the First Amendment activity was at

least a motivating factor in the [defendant’s] decision to take the retaliatory

action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation marks

and citation omitted). Mr. Miles plausibly alleges that attending Jumuah is a

central component of his Muslim faith. See Widmar v. Vincent, 454 U.S. 263,

269 (1981) (“[E]ngag[ing] in religious worship and discussion. . . are forms of

speech and association protected by the First Amendment.”). Although he had

no right to a prison job, see DeWalt v. Carter, 224 F.3d 607, 613 (7th Cir. 2000),

abrogated in part on other grounds by Savory v. Cannon, 947 F.3d 409 (7th Cir.

2020), being forced to choose between a job and attending religious services

could “dissuade a reasonable person from engaging in future First Amendment

activity.” Perez v. Fenoglio, 792 F.3d 768, 783 (7th Cir. 2015). Finally, Mr. Miles

plausibly alleges that Ms. Anton’s reason for terminating him was his attendance

at Jumuah. He will be allowed to proceed on a retaliation claim against her.

      For completeness, the court considers whether Mr. Miles can proceed

under the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §

2000cc-1 et seq., which provides broad protections for the free exercise of

religion, but it only allows for injunctive relief, not monetary damages. Sossamon

v. Texas, 563 U.S. 277, 285 (2011). Mr. Miles seeks only money damages in his

complaint. He also acknowledges that he has been cleared from wrongdoing and



                                        3
USDC IN/ND case 3:20-cv-00246-RLM-MGG document 8 filed 12/22/20 page 4 of 4


has the ability to reapply for prison employment should he choose to do so, and

that Ms. Anton is no longer employed at the prison. He has not alleged a plausible

claim for injunctive relief under the Religious Land Use and Institutionalized

Persons Act.

      For these reasons, the court:

      (1) GRANTS the plaintiff leave to proceed against Julie Anton in her

personal capacity for monetary damages for infringing on the free exercise of his

religion and retaliating against him in violation of the First Amendment;

      (2) DISMISSES all other claims;

      (3) DIRECTS the clerk to request a Waiver of Service from (and if necessary,

the United States Marshals Service to serve process on) Julie Anton and to send

her a copy of this order and the complaint pursuant to 28 U.S.C. § 1915(d);

      (4) ORDERS the Indiana Department of Correction to provide the United

States Marshals Service with the full name, date of birth, social security number,

last employment date, work location, and last known home address of Julie

Anton, if she does not waive service and if it has such information; and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Julie Anton to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b),

only to the claims for which the plaintiff has been granted leave to proceed in

this screening order.

      SO ORDERED on December 22, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT



                                        4
